***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
            KIM THOMSON v. DEPARTMENT OF
                   SOCIAL SERVICES
                      (AC 38851)
                        Sheldon, Beach and Flynn, Js.

                                    Syllabus

The plaintiff employee commenced an action against her employer, the
   defendant Department of Social Services, alleging that the defendant
   had violated the Connecticut Fair Employment Practices Act (§ 46a-51
   et seq.) by discriminating against the plaintiff on the basis of her disability
   as a result of the defendant’s failure to provide her with a reasonable
   accommodation. The plaintiff suffered from a severe chronic disease
   that required her to periodically miss work. In January 2013, the plaintiff,
   who was not eligible for federal family and medical leave, provided G,
   one of the defendant’s human resources representatives, with a medical
   certificate from her physician that indicated that the plaintiff would
   have to work on a reduced schedule, but the physician did not indicate
   a date when she could return to work full-time. Approximately one week
   later, the plaintiff left a note under G’s door indicating that she would
   be taking a medical leave lasting more than thirty days, depending on
   her condition. The note listed the plaintiff’s cell phone number and
   home address, and stated that she could be contacted regarding any
   questions. Thereafter, O, another human resources representative who
   replaced G, sent a certified letter to the address listed in the plaintiff’s
   note, stating that she was ineligible for family and medical leave, that
   she had not provided the documents necessary to support a medical
   leave of absence, and that she was currently on unauthorized leave. The
   letter stated that O had called the plaintiff’s cell phone and left a voice-
   mail message but that she had not received a response. The letter
   provided that the plaintiff’s absence would be deemed a resignation not
   in good standing if she did not return to work or provide a medical
   certificate to support her leave by a certain date. After that date had
   passed, O sent the plaintiff a letter stating that she had ‘‘been resigned
   not in good standing’’ because she had failed to return to work and
   failed to provide a completed medical certificate. The trial court there-
   after granted the defendant’s motion for summary judgment, concluding
   that the plaintiff failed to present evidence sufficient to support a prima
   facie case of discrimination because she had not provided evidence
   demonstrating that she was able to perform her job with or without a
   reasonable accommodation, or that the defendant did not reasonably
   accommodate her. From the summary judgment rendered thereon, the
   plaintiff appealed to this court, claiming that the trial court had improp-
   erly rendered summary judgment for the defendant because her request
   for leave was a reasonable accommodation that would have enabled
   her to perform the essential functions of her job. Held that the trial
   court properly determined that the plaintiff could not meet her burden
   of proving a prima facie case of disability discrimination because her
   request for leave was not a reasonable accommodation, as the plaintiff
   informed the defendant that she would be taking a leave of absence
   but did not provide the defendant with any time frame for her return
   and did not respond to the defendant’s subsequent attempts to contact
   her regarding her request for leave, and the defendant was not required
   to wait indefinitely for the plaintiff’s medical condition to be corrected;
   moreover, the defendant was not given an opportunity to engage in the
   required interactive process with the plaintiff regarding a reasonable
   accommodation for her disability given that she had failed to follow
   through with her own directions to the defendant as to how communica-
   tions would occur.
          Argued March 6—officially released September 5, 2017

                              Procedural History

  Action to recover damages for alleged disability dis-
crimination, and for other relief, brought to the Superior
Court in the judicial district of Hartford, where the
court, Elgo, J., granted the defendant’s motion for sum-
mary judgment and rendered judgment thereon, from
which the plaintiff appealed to this court. Affirmed.
  James V. Sabatini, for the appellant (plaintiff).
  Matthew F. Larock, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Ann E. Lynch, assistant attorney general, for
the appellee (defendant).
  Michael Roberts filed a brief for the Commission on
Human Rights and Opportunities as amicus curiae.
                         Opinion

   BEACH, J. The plaintiff, Kim Thomson, appeals from
the judgment of the trial court granting the motion for
summary judgment filed by the defendant, the Depart-
ment of Social Services. On appeal, the plaintiff con-
tends that the court improperly held that insufficient
facts were presented to support a prima facie case for
disability discrimination. We affirm the judgment of the
trial court.
   The following facts, taken from the materials submit-
ted in connection with the motion for summary judg-
ment, are relevant to this appeal. The plaintiff was
employed by the defendant as a clerical assistant from
1987 to 2013. She has suffered from severe chronic
asthma since birth. Throughout her employment with
the defendant, the plaintiff suffered occasional ‘‘flare-
ups’’ of her condition. During these flare-ups, the plain-
tiff required rest for recovery and was unable to work.
On several occasions the plaintiff arranged with her
human resources representative, Kelly Geary, to take
medical leave pursuant to the Family and Medical Leave
Act, 29 U.S.C. § 2601 et seq. (2012) (FMLA). By October,
2012, however, the plaintiff was no longer eligible for
FMLA leave because she had not worked the number
of hours required to maintain eligibility. The plaintiff,
Geary, and the plaintiff’s supervisor, Louis Polzella, met
to discuss how they could accommodate the plaintiff
without using FMLA leave and determined that the
plaintiff could use sick leave, personal leave, governor’s
leave, and unpaid leave when necessary to accommo-
date her disability.
  On January 30, 2013, the plaintiff notified Geary that
she would need to take intermittent leave as an accom-
modation for her disability. The plaintiff provided Geary
with a medical certificate on which the plaintiff’s physi-
cian indicated that she would need ‘‘to . . . work only
intermittently or on a reduced schedule as a result of
the condition,’’ and would be unable to work for four
days per month going forward. The form left space for
the plaintiff’s physician to indicate when she would be
able to return to work full-time, but he drew a line
through the space and did not fill in a date.
   Early in 2013, Geary became responsible for supervis-
ing another unit, and Lisa Owens replaced Geary as the
plaintiff’s human resources representative. On January
31 of that year, Geary sent Owens a memo informing
her that the plaintiff ‘‘[h]as had FMLA—fed intermittent
for years’’ and that ‘‘last time she submitted,’’ she did
not have the hours required to take any additional FMLA
leave. Geary also indicated that the plaintiff had men-
tioned that she may need to take leave soon and had
requested the ability to use leave donated from a
coworker, but that Geary ‘‘advised her she could not
enact it until she was out on ‘long term’ illness of [more
than thirty] days.’’
   Approximately one week later, on February 6, 2013,
the plaintiff left a note under Geary’s office door indicat-
ing that she would be taking a medical leave of absence
beginning the next day, February 7, 2013, and lasting
for ‘‘over thirty days depending on my lung condition
as I need to get well and my lungs better.’’ The plaintiff
noted that she had not spoken with Polzella about tak-
ing a leave of absence. The plaintiff also provided her
cell phone number and her home address, which she
listed in bold type font, and asked Geary to contact her
if she had any questions. The plaintiff otherwise did
not speak with Geary about taking this leave of absence.
   The plaintiff also left paperwork with Geary to make
claims under two short-term disability insurance poli-
cies. The paperwork left space in several places for the
plaintiff and her physician to indicate when she would
be returning to work. On the paperwork for one policy,
the plaintiff indicated that she would be unable to work
from February 7, 2013, ‘‘[until] reevaluated.’’ On the
same form, the plaintiff’s physician indicated that she
would be unable to work from ‘‘2/7/13’’ to ‘‘ongoing,’’
and that he expected ‘‘significant improvement in the
[plaintiff’s] medical condition’’ in one to two months.
On the paperwork for her other policy, the plaintiff’s
physician indicated that she would be unable to work
from ‘‘2/7/13’’ through ‘‘ongoing,’’ and would be able to
return to work ‘‘when reevaluated,’’ but did not indicate
when that reevaluation would occur. The plaintiff did
not provide Geary with a medical certificate sufficient
to support this request for leave. On February 7, 2013,
Geary sent the plaintiff’s note and paperwork to Owens.
  On February 13, 2013, Owens mailed a certified letter
to the plaintiff’s home address notifying her that she
was ineligible for FMLA leave, that she had not provided
the documents necessary to support a medical leave of
absence, that she was not eligible to use leave time
donated by a coworker, and that she was currently on
unauthorized leave. Owens also notified the plaintiff
that she needed to contact her supervisor to request
leave on a daily basis, and that, if she did not return to
work or provide a medical certificate to support her
leave by February 21, 2013, her absence ‘‘may be
deemed a resignation not in good standing.’’ (Internal
quotation marks omitted.) Owens noted that she had
called the plaintiff’s cell phone number and left a voice-
mail message on February 8, 2013, but had not received
a call back. The plaintiff did not respond and did not
return to work. On February 22, 2013, Owens sent the
plaintiff a second letter via regular mail notifying her
that she had ‘‘been resigned not in good standing’’
because she had failed to return to work and failed to
provide a completed medical certificate on or before
February 21, 2013.
  The plaintiff did not receive either of these letters
until February 24, 2013, when she returned home from
an approximately two week stay at her daughter’s home
in Hartford. The plaintiff had not been retrieving her
mail from her home address while she was away. On
February 25, the plaintiff began calling and leaving mes-
sages for Geary and Owens, asking whether the donated
leave had been applied, requesting that the disability
paperwork be completed, and seeking to ‘‘make sure
that everything [is] going in the manner that it should
be.’’ On February 27, Owens spoke with the plaintiff
on the phone and informed her that, per the letters sent
to her home address, she had been deemed resigned
not in good standing. On March 15, 2013, the plaintiff
mailed a replica of her January 30, 2013 medical certifi-
cate to Owens with the additional notation: ‘‘[a]sked to
stay off work 2/7/13 [until] improved.’’ No action was
taken on the basis of that certificate.
  The plaintiff commenced an action alleging that the
defendant had discriminated against her on the basis
of her disability and had failed to provide her with
a reasonable accommodation in violation of General
Statutes § 46a-60 (a) (1), a provision of the Connecticut
Fair Employment Practices Act, General Statutes § 46a-
51 et seq. The defendant filed a motion for summary
judgment arguing that the plaintiff had failed to present
evidence sufficient to support a prima facie case of
discrimination, and the trial court granted the defen-
dant’s motion. The court agreed and noted that ‘‘the
plaintiff has not produced evidence demonstrating that
she was able to perform her job with or without reason-
able accommodation nor has she shown that the defen-
dant did not reasonably accommodate [her].’’ This
appeal followed.
  We begin by setting forth the relevant standard of
review and applicable legal principles. ‘‘A court shall
render summary judgment if the pleadings, affidavits
and any other proof submitted show that there is no
genuine issue as to any material fact and that the moving
party is entitled to judgment as a matter of law. Practice
Book § 17-49. In deciding a motion for summary judg-
ment, the trial court must view the evidence in the light
most favorable to the nonmoving party. . . . The party
moving for summary judgment has the burden of show-
ing the absence of any genuine issue of material fact
and that the party is, therefore, entitled to judgment as
a matter of law. . . . The test is whether the party
moving for summary judgment would be entitled to a
directed verdict on the same facts. . . . Our review of
the trial court’s decision to grant the defendant’s motion
for summary judgment is plenary.’’ (Internal quotation
marks omitted.) Curry v. Allan S. Goodman, Inc., 286
Conn. 390, 402–403, 944 A.2d 925 (2008).
  ‘‘Our Supreme Court has determined that Connecti-
cut antidiscrimination statutes should be interpreted in
accordance with federal antidiscrimination laws. . . .
While certain elements of the Fair Employment Prac-
tices Act and the [Americans with Disabilities Act, 42
U.S.C. § 12101 et seq. (2012) (ADA)] differ, [c]laims for
violations of the [Fair Employment Practices Act] are
analyzed under the same standards as claims for viola-
tions of the ADA. . . . [D]iscrimination on [the] basis
of [a] disability under [the] ADA includes not making
reasonable accommodations to the known physical or
mental limitations of an otherwise qualified individual
with a disability who is an applicant or employee, unless
such covered entity can demonstrate that the accommo-
dation would impose an undue hardship on the opera-
tion of the business of such covered entity. . . . Under
the ADA, a qualified individual with a disability is one
who is capable of performing the essential functions
of the desired job with or without reasonable accommo-
dation.’’ (Citations omitted; footnote omitted; internal
quotation marks omitted.) Langello v. West Haven
Board of Education, 142 Conn. App. 248, 259–60, 65
A.3d 1 (2013).
   ‘‘In order to survive a motion for summary judgment
on a reasonable accommodation claim, the plaintiff
must [first establish a prima facie case of disability
discrimination by] produc[ing] enough evidence for a
reasonable jury to find that (1) [s]he is disabled within
the meaning of the [statute], (2) [s]he was able to per-
form the essential functions of the job with or without
a reasonable accommodation, and (3) [the defendant],
despite knowing of [the plaintiff’s] disability, did not
reasonably accommodate it.’’ (Internal quotation marks
omitted.) Curry v. Allan S. Goodman, Inc., supra, 286
Conn. 415; see McBride v. BIC Consumer Products Mfg.
Co., 585 F.3d 92, 96–97 (2d Cir. 2009). ‘‘Once a disabled
individual has suggested to his [or her] employer a
reasonable accommodation . . . the employer and the
employee engage in an informal, interactive process
with the qualified individual with a disability in need
of the accommodation . . . [to] identify the precise
limitations resulting from the disability and potential
reasonable accommodations that could overcome those
limitations. . . . In this effort, the employee must
come forward with some suggestion of accommoda-
tion, and the employer must make a good faith effort
to participate in that discussion.’’ (Citation omitted;
internal quotation marks omitted.) Id., 416.
   ‘‘The plaintiff bears the burdens of both production
and persuasion as to the existence of some accommoda-
tion that would allow her to perform the essential func-
tions of her employment . . . .’’ McBride v. BIC
Consumer Products Mfg. Co., supra, 583 F.3d 97. ‘‘To
satisfy this burden, [the] [p]laintiff must establish both
that [her] requested accommodation would enable [her]
to perform the essential functions of [her] job and that
it would allow [her] to do so at or around the time at
which it is sought.’’ (Internal quotation marks omitted.)
Nandori v. Bridgeport, United States District Court,
Docket No. 3:12CV673 (JBA), 2014 WL 186430, *5 (D.
Conn. January 16, 2014); see also McBride v. BIC Con-
sumer Products Mfg. Co., supra, 97–98 (plaintiff
requesting reassignment as accommodation required to
‘‘demonstrate the existence, at or around the time when
accommodation was sought, of an existing vacant posi-
tion to which she could have been reassigned’’).
   To satisfy the second element of her prima facie case,
the plaintiff must show that the requested accommoda-
tion was reasonable and enabled her to function in the
workplace. See Curry v. Allan S. Goodman, Inc., supra,
286 Conn. 419 (‘‘[i]n order to survive summary judgment
on a reasonable accommodation claim, the plaintiff has
the burden of showing that an accommodation would
enable him [or her] to perform the functions of the job
and that, ‘at least on the face of things,’ it is feasible
for the employer to provide the accommodation’’); see
also Graves v. Finch Pruyn & Co., 457 F.3d 181, 185
(2d Cir. 2006); Nandori v. Bridgeport, supra, 2014 WL
186430, *5–6. The plaintiff argues that her request for
leave was a reasonable accommodation and would have
enabled her to perform the essential functions of her
job. The defendant contends that the plaintiff’s request
for leave was not reasonable, and, therefore, that she
failed to prove that she was able to perform the essential
functions of her job with a reasonable accommodation.
We agree with the defendant.
   We first note that a medical leave of absence is a
recognized form of accommodation. See Green v. Cellco
Partnership, 218 F. Supp. 3d 157, 164–65 (D. Conn.
2016); Hutchinson v. Ecolab, Inc., United States District
Court, Docket No. 3:09CV1848 (JBA), 2011 WL 4542957,
*9 (D. Conn. September 28, 2011). Federal courts have
held, however, that ‘‘[t]he duty to make reasonable
accommodations does not, of course, require an
employer to hold an injured employee’s position open
indefinitely while the employee attempts to recover,
nor does it force an employer to investigate every aspect
of an employee’s condition before terminating him [or
her] based on [an] inability to work.’’ Parker v. Colum-
bia Pictures Industries, 204 F.3d 326, 338 (2d Cir. 2000);
see also Mitchell v. Washingtonville Central School Dis-
trict, 190 F.3d 1, 9 (2d Cir. 1999) (‘‘[n]or, especially in
light of the . . . the absence of any indication from [the
plaintiff] . . . [that] he expected to be able to return
[to work], was the [defendant] required to grant [the
plaintiff] an indefinite leave of absence’’); Nandori v.
Bridgeport, supra, 2014 WL 186430, *8 (‘‘[p]laintiff’s
only identified accommodation was a request for indefi-
nite injury leave, which, as a matter of law, does not
constitute a reasonable accommodation’’).
  Although not bound by it, ‘‘we review federal prece-
dent concerning employment discrimination for guid-
ance in enforcing our own antidiscrimination statutes.’’
Curry v. Allan S. Goodman, Inc., supra, 286 Conn. 415.
We find persuasive the reasoning of the United States
Court of Appeals for the Fourth Circuit in Myers v.
Hose, 50 F.3d 278, 283 (4th Cir. 1995), that ‘‘reasonable
accommodation is by its terms most logically construed
as that which presently, or in the immediate future,
enables the employee to perform the essential functions
of the job in question. . . . [R]easonable accommoda-
tion does not require [an employer] to wait indefinitely
for [the employee’s] medical conditions to be corrected
. . . .’’ See also Mitchell v. Washingtonville Central
School District, supra, 190 F.3d 9, citing Myers; Rogers
v. International Marine Terminals, Inc., 87 F.3d 755,
759–60 (5th Cir. 1996) (finding no merit in argument
that indefinite leave was reasonable accommodation).
  The plaintiff argues that she had requested a reason-
able accommodation, thereby satisfying the second ele-
ment of her prima facie case. We disagree. The plaintiff,
prior to her departure, informed Geary that she would
be taking leave for ‘‘over thirty days depending on my
lung condition . . . .’’ (Emphasis added.) At a subse-
quent deposition, the plaintiff was asked, with respect
to her request for leave, that ‘‘you didn’t know how
long you were going to be out, correct?’’ The plaintiff
responded, ‘‘[c]orrect.’’ One of the forms the plaintiff
submitted on February 6, 2013, indicated that her physi-
cian expected ‘‘improvement’’ within ‘‘one to two
months,’’ and additionally stated, in at least three
places, that the plaintiff would be absent ‘‘[until] reeval-
uated.’’ The forms did not indicate when the plaintiff
was expected to be reevaluated. Neither the plaintiff’s
note to Geary nor her short-term disability paperwork
indicated when—or even whether—the plaintiff would
be returning to work.
   When the defendant attempted to obtain further infor-
mation by contacting the plaintiff by certified and regu-
lar mail, the plaintiff did not respond. As the trial court
noted, ‘‘the defendant’s efforts to communicate with
the plaintiff were stymied by the plaintiff’s failure to
follow through with her own directions to the defendant
as to how communications would occur.’’ The plaintiff
did not attempt to contact the defendant until she had
been absent from work for more than two weeks,
despite the fact that her request for leave had never
been approved. The defendant, then, was not given an
opportunity to engage in the required interactive pro-
cess with the plaintiff regarding a reasonable accommo-
dation for her disability.1
   The plaintiff informed the defendant that she would
be taking a leave of absence, did not provide the defen-
dant with any time frame for her return, and did not
respond to the defendant’s subsequent attempts to con-
tact her regarding her request for leave. The plaintiff
effectively asked the defendant ‘‘to hold [her] position
open indefinitely while [she] attempt[ed] to recover
. . . .’’ Parker v. Columbia Pictures Industries, supra,
204 F.3d 338. On the basis of the record before us, the
plaintiff has failed to demonstrate that she requested a
reasonable accommodation that enabled her to perform
the essential functions of her job, and, therefore, the
court properly determined that as a matter of law the
plaintiff could not meet her burden of proving a prima
facie case of disability discrimination.2
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiff argues that ‘‘[b]efore an employer should be able to rely
on the ‘indefiniteness’ of a leave request as a justification for avoiding the
accommodation, the interactive process should compel the employer to
explain its particular difficulty surrounding the lack of a return date, and
to invite the employee to seek an approximate return to work [time frame]
from a health care provider.’’ We do not disagree. The defendant, however,
did attempt to engage in the necessary interactive process, and the plaintiff
did not respond for more than two weeks.
   2
     In making a claim for disability discrimination, the plaintiff has the
burden to prove all three elements of the prima facie case. See Curry v.
Allan S. Goodman, Inc., supra, 286 Conn. 415. Because she has failed to
establish the second element, we need not address the plaintiff’s
remaining claims.